THE COURT.
The facts of this case are in all respects, except as to the names of the defendants, identical with those in Harlow v. American Equitable Assur. Co., ante, p. 28 [261 Pac. 499].  On the grounds stated in the opinion in that ease, the judgment herein is affirmed.
A petition for a rehearing of this cause was denied by the district court of appeal on December 17, 1927, and a petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on January 16, 1928.
All the Justices concurred.